                                          Case 3:19-cv-05440-RS Document 138 Filed 09/03/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         LARRY REYNOLDS,
                                  10                                                        Case No. 19-cv-05440-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER GRANTING MOTION FOR
                                  12                                                        SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                         APPLE INC.,
                                  13
                                                        Defendant.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          Plaintiff Larry Reynolds accuses Apple Inc. (“Apple”) of unlawfully making available for

                                  17   streaming and downloading a number of songs in which he holds a valid copyright. Following the

                                  18   denial of its motion to dismiss on other grounds, Apple now puts forth evidence showing it

                                  19   properly licensed each song before distributing it. For the reasons set forth below, the motion for

                                  20   summary judgment is granted.

                                  21                                          II. BACKGROUND

                                  22          Reynolds, a musician from Louisiana, contends Apple has engaged in a “digital music

                                  23   administrative campaign to reproduce and distribute” approximately seventy of Reynolds’ songs

                                  24   without his authorization. Second Amended Complaint (“SAC”) ¶ 10. Specifically, he alleges

                                  25   Apple did not file with him or the United States Copyright Office a Notice of Intent (“NOI”) to

                                  26   reproduce his works and that Apple has not paid, or underpaid, royalties owed to him. He does

                                  27   acknowledge, however, that he has received some royalty payments from the Harry Fox Agency

                                  28   (“HFA”), a mechanical rights clearinghouse that licenses the musical compositions of musicians to
                                           Case 3:19-cv-05440-RS Document 138 Filed 09/03/21 Page 2 of 5




                                   1   distributors. Reynolds provides Certificates of Registration for seven albums in which he owns

                                   2   valid copyrights: L.P. Reynolds Christmas, Tennessee Fever (Presidential Edition), L.P. Reynolds

                                   3   Bride for Doctor Levinstein, L.P. Reynolds Something New, L.P. Reynolds If You Don’t Believe,

                                   4   L.P. Reynolds God Gave Love Today, and L.P. Reynolds and the Argonauts (collectively, the

                                   5   “Asserted Works”).

                                   6                                         III. LEGAL STANDARD

                                   7           Summary judgment is proper “if the movant shows that there is no genuine dispute as to

                                   8   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                   9   The purpose of summary judgment “is to isolate and dispose of factually unsupported claims or

                                  10   defenses.” Celotex v. Catrett, 477 U.S. 317, 323–24 (1986). The moving party “always bears the

                                  11   initial responsibility of informing the district court of the basis for its motion, and identifying

                                  12   those portions of the pleadings, depositions, answers to interrogatories, and admissions on file,
Northern District of California
 United States District Court




                                  13   together with the affidavits, if any, which it believes demonstrate the absence of a genuine issue of

                                  14   material fact.” Id. at 323 (internal quotation marks omitted). If it meets this burden, the moving

                                  15   party is then entitled to judgment as a matter of law when the non-moving party fails to make a

                                  16   sufficient showing on an essential element of the case with respect to which it bears the burden of

                                  17   proof at trial. Id. at 322–23.

                                  18           To preclude the entry of summary judgment, the non-moving party must bring forth

                                  19   material facts, i.e., “facts that might affect the outcome of the suit under the governing law[.]”

                                  20   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The opposing party “must do more

                                  21   than simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

                                  22   Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The trial court must “draw all

                                  23   justifiable inferences in favor of the nonmoving party, including questions of credibility and of the

                                  24   weight to be accorded particular evidence.” Masson v. New Yorker Magazine, Inc., 501 U.S. 496,

                                  25   520 (1991).

                                  26                                             IV. DISCUSSION

                                  27           A. Motion for Summary Judgment

                                  28                                                            ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                                                                                                  CASE NO. 19-cv-05440-RS
                                                                                          2
                                           Case 3:19-cv-05440-RS Document 138 Filed 09/03/21 Page 3 of 5




                                   1          To establish a claim for copyright infringement, a plaintiff must demonstrate “(1)

                                   2   ownership of a valid copyright, and (2) copying of constituent elements of the work that are

                                   3   original.” Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). However, “[t]he

                                   4   existence of a license creates an affirmative defense to a claim of copyright infringement.”

                                   5   Worldwide Church of God v. Phila. Church of God, Inc., 227 F.3d 1110, 1114 (9th Cir. 2000).

                                   6          The distribution of any song implicates two separate copyrights – one in the musical

                                   7   composition and the other in the sound recording. The former “protects the generic sound that

                                   8   would necessarily result from any performance of the piece.” Newton v. Diamond, 204 F. Supp. 2d

                                   9   1244, 1240 (C.D. Cal. 2002), aff’d, 349 F.3d 591 (9th Cir. 2003), amended and superseded on

                                  10   denial of reh’g and aff’d, 388 F.3d 1189 (9th Cir. 2004). The latter shields “the sound produced by

                                  11   the performer’s rendition of the musical work.” Id. at 1249–50. A distributing entity must obtain a

                                  12   license for each of these copyrights to distribute a sound recording lawfully.
Northern District of California
 United States District Court




                                  13          Apple obtained sound recording and mechanical licenses from CD Baby and HFA,

                                  14   respectively, to distribute the works and paid all royalties due under these licenses.1 CD Baby is an

                                  15   online purveyor of independent music that offers digital music distribution services. When artists

                                  16   opt into CD Baby’s service, they can authorize CD Baby to license their music to other streaming

                                  17   and downloading services, including iTunes and Apple Music. From February 28, 2011 to

                                  18   November 14, 2017, Reynolds submitted all the Asserted Works to CD Baby and repeatedly

                                  19   executed with his digital signature CD Baby’s standard artist agreement. The agreement granted a

                                  20   host of rights to CD Baby and its “Licensees,” which is defined in the contract to include Apple.

                                  21   These include the non-exclusive right to “[r]eproduce and create derivative works of [the artist’s]

                                  22   [c]ontent”, “[p]ublicly perform, publicly display, communicate to the public, and otherwise make

                                  23   available [the artist’s] [c]ontent”, and “[a]uthorize . . . Licensees to perform any one or more of the

                                  24

                                  25   1
                                        Apple’s records indicate only 17 of the Asserted Works were streamed through the third quarter
                                  26   of 2019 when this action was filed. One of Reynolds’ songs was downloaded, though it is not
                                       among the Asserted Works. Because the other works were not “copied,” they cannot form the
                                  27   basis of an infringement claim.

                                  28                                                          ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                                                                                                CASE NO. 19-cv-05440-RS
                                                                                         3
                                          Case 3:19-cv-05440-RS Document 138 Filed 09/03/21 Page 4 of 5




                                   1   activities specified above[.]” Black Declaration Ex. 3. Similarly, on August 16, 2016, Reynolds,

                                   2   acting on behalf of his publisher L.P. Reynolds Music and Film, agreed to Apple’s Subscription,

                                   3   Cloud and Lyrics Agreement using a click-through process hosted by HFA. By doing so, he

                                   4   granted Apple “all necessary rights” to distribute the Asserted Works. Williams Declaration Ex. C.

                                   5          Apple submits competent evidence showing each of the licenses was duly granted. The

                                   6   declaration of Donna Marisa Black, a Rights and Compliance Specialist at CD Baby, indicates she

                                   7   is qualified to authenticate business records. She confirms CD Baby licenses its clients’ work to

                                   8   Apple and attaches to her declaration a list of all the musical works, including the Asserted Works,

                                   9   Reynolds has authorized CD Baby to distribute and license. A similar HFA declaration from John

                                  10   Raso, Vice President of Client Services at HFA, states that HFA works with Apple and attaches a

                                  11   screenshot of HFA’s Agreement Portal indicating Reynolds opted into Apple’s Subscription,

                                  12   Cloud, and Lyrics Agreement. Though Reynolds stated at the hearing that he never provided his
Northern District of California
 United States District Court




                                  13   electronic signature to either entity, he provides nothing beyond his unadorned denial in support.

                                  14   He also acknowledges that he has received royalty checks from HFA and cashed some royalty

                                  15   checks from CD Baby. He advances no other evidence disputing the validity of either license or

                                  16   substantiating his claim that Apple exceeded the scope of either license.

                                  17          By signing the CD Baby and HFA contracts, Reynolds authorized those entities and, by

                                  18   extension, Apple, to distribute his music. Consequently, Apple was not obligated to file or serve

                                  19   NOIs, which are only required when an entity seeks a compulsory license under section 115 of the

                                  20   Copyright Act. Because Apple properly licensed the Asserted Works, it has not infringed on

                                  21   Reynolds’ copyrights. Its motion for summary judgment on the infringement claim is therefore

                                  22   granted.

                                  23          Reynolds also asserts he was not paid, or that he was underpaid, royalties. Apple explains

                                  24   that it paid royalties to CD Baby, which, in turn, distributed to Reynolds his share of those

                                  25   royalties. It had a similar arrangement with HFA – Apple paid mechanical royalties to HFA for

                                  26   streams matched to Reynolds’ publisher and HFA passed Reynolds’ share on to him. When works

                                  27   are not matched to a publisher, the case with “several” of the Asserted Works, Apple continually

                                  28                                                          ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                                                                                                CASE NO. 19-cv-05440-RS
                                                                                         4
                                          Case 3:19-cv-05440-RS Document 138 Filed 09/03/21 Page 5 of 5




                                   1   re-processes the royalty payments until the work is matched. Motion at 8. Reynolds does not offer

                                   2   any evidence showing any royalties were incorrectly calculated or unlawfully withheld. Apple is

                                   3   therefore entitled to summary judgment on this claim as well.

                                   4          B. Other Motions

                                   5          Apple has requested the entry of a protective order, a status conference to discuss

                                   6   discovery issues, and an extension of time to file a motion to compel discovery. Apple also seeks

                                   7   to seal a few exhibits related to royalty payments, an exhibit containing Apple’s licensing

                                   8   agreement with HFA, and parts of the motion that refer to these exhibits. A few days before the

                                   9   hearing, Reynolds filed a motion for ruling and a motion to amend. Yesterday, Apple filed a

                                  10   motion for extension of time to respond to Reynolds’ motions. Good cause appearing, the motion

                                  11   to seal is granted. All other motions are denied as moot.

                                  12                                           V. CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons set forth above, the motion for summary judgment is granted.

                                  14

                                  15   IT IS SO ORDERED.

                                  16

                                  17   Dated: September 3, 2021

                                  18                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  19                                                   Chief United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                         ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                                                                                               CASE NO. 19-cv-05440-RS
                                                                                        5
